DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ML.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 13 is objected to because of the following informalities: “in which the electromagnetic wave emitter and driver collective cause the inspection electromagnetic wave to be irradiated” (in two instances); “in which the electromagnetic wave emitter and driver collectively cause the inspection electromagnetic wave to be irradiated”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060222477 to Moura in view of US 6439740 to Yan. 
Claim 1:  Moura discloses a wafer inspection apparatus, comprising: a support structure (1318C [span member], Fig. 11-13) including a frame (1318C), the frame (1318C) including a plurality of chucks (1316A-B [support pass or fingers]), the support structure (1318C) configured to structurally support a wafer (212 [substrate]) on one or more chucks (1316A-B) of the plurality of chucks (1316A-B), the frame (1318C) defining an opening larger than an area of the wafer (para. [0072]); an electromagnetic wave emitter (1317A [emitter]) configured to irradiate an inspection electromagnetic wave to the wafer (212, para. [0073]); a sensor (1318A [sensor head]) configured to receive the inspection electromagnetic wave from the wafer based on the inspection electromagnetic wave passing through the wafer (para. [0073]); and a driver (1321 [drive system]) configured to move at least one of the electromagnetic wave emitter or the frame to change an irradiation location of the wafer (either can move, para. [0075]), wherein each chuck (1316A-B) of the plurality of chucks (1316A-B) is configured to be selectively movable between a first location and a second location in relation to the frame (1318, see Fig. 11-12 where 1316A-B can move from one location to the next around a circumference).
However Moura does not disclose each chuck is a vacuum chuck of the plurality of vacuum chucks being mounted on the frame and each having a support surface including a vacuum suction portion. 
Yan discloses chuck (34/36, Fig. 1B) is a vacuum chuck (34/36 [distal ends]/[vacuum pressure outlets]) of the plurality of vacuum chucks (34/36) being mounted on the frame (30 [hand]) and each having a support surface (top of 34) including a vacuum suction portion (36), for the purpose of securely holding a wafer in place (col. 5, lines 35-45).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vacuum chucks as taught by Yan with motivation to securely hold a wafer in place.
Claim 3:  The apparatus of Moura in view of Yan discloses wherein the plurality of vacuum chucks (1316A-B, Fig. 11-13, Moura) include a plurality of groups of vacuum chucks (1316A-B), each group of vacuum chucks (1316A-B) including three or more vacuum chucks (four are shown in Fig. 12) configured to structurally support the wafer (212).
Claim(s) 2, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moura in view of Yan as applied to claims 1, 3 above, and further in view of US 20100034621 to Martin.
Claims 2, 8-9:  The apparatus of Moura in view of Yan does not disclose (claim 2) wherein among the plurality of vacuum chucks, a first set of vacuum chucks selectively moved to the first location are disposed such that the support surfaces of the first set of vacuum chucks are coplanar with a plane on which the wafer is disposed, and among the plurality of vacuum chucks, a second set of vacuum chucks selectively moved to the second location are disposed to deviate from a path of the inspection electromagnetic wave between the wafer and the electromagnetic wave emitter; (claim 8) wherein the opening defined by the frame includes a plurality of corner regions that are exposed by the wafer, and the second set of vacuum chucks selectively moved to the second location are moved to one or more corner regions of the plurality of corner regions; (claim 9) wherein the frame includes a plurality of tracks configured to enable the plurality of vacuum chucks to be movable between the first location and the second location.
Martin discloses (claim 2) a first and second set of chucks (1102a, 1102b, 1140, Fig. 16) appears to be coplanar with a plane on which a wafer (1106 [support wafer]) is disposed, and are selectively moved to the second location are disposed to deviate from a path; (claim 8) wherein the opening (opening between 1121’s, Fig. 16) defined by the frame  (1100) includes a plurality of corner regions (corners of 1100) that are exposed by the wafer (1106), and a set of chucks (1140) selectively moved to the second location are moved to one or more corner regions of the plurality of corner regions (corners of 1100); (claim 9) wherein the frame (1100) includes a plurality of tracks (1100) configured to enable the plurality of chucks (1102a, 1102b, 1140) to be movable between the first location and the second location (see Fig. 16), for the purpose of preventing any wafer damage (para. [0065]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selective movements and tracks as taught by Martin with motivation to prevent any wafer damage. 
Claims 10-11: (Cancelled).
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moura in view of Yan as applied to claims 1, 3 above, and further in view of US 20150014124 to Tagawa.
Claims 4-5:  The apparatus of Moura in view of Yan does not disclose (claim 4) wherein the plurality of vacuum chucks include first and second groups of vacuum chucks, each group of vacuum chucks including three vacuum chucks, and the first and second groups of vacuum chucks include three pairs of adjacent vacuum chucks; (claim 5) wherein the plurality of vacuum chucks include first and second groups of vacuum chucks, each group of vacuum chucks including three vacuum chucks, and the first and second groups of vacuum chucks include two pairs of adjacent vacuum chucks, and a pair of opposing vacuum chucks facing each other.
Tagawa discloses the numbers and arrangement positions of the movable chucks are to limited to configurations disclosed and may be appropriately change for the purpose of considering the size and weight of the substrate to be conveyed (supported, para. [0084]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of the number and arrangement of the chucks as taught by Tagawa with motivation to consider the size and weight of the substrate to be conveyed (supported). 
Claim(s) 12, 15-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060222477 to Moura in view of US 6439740 to Yan, and further in view of US 20100034621 to Martin. 
Claim 12, 18:  Moura discloses wafer inspection apparatus, comprising: a support structure (1318C [span member], Fig. 11-13) including a frame (1318C), the frame (1318C) including a plurality of chucks (1316A-B [support pass or fingers]), the support structure (1318C) configured to structurally support a wafer (212 [substrate]) on one or more chucks (1316A-B) of the plurality of chucks (1316A-B), the frame (1318C) defining an opening larger than an area of the wafer (para. [0072]); an electromagnetic wave emitter (1317A [emitter]) configured to irradiate an inspection electromagnetic wave to the wafer (212, para. [0073]); a sensor (1318A [sensor head]) configured to receive the inspection electromagnetic wave from the wafer based on the inspection electromagnetic wave passing through the wafer (para. [0073]); and a driver (1321 [drive system]) configured to move at least one of the electromagnetic wave emitter or the frame to change an irradiation location of the wafer (either can move, para. [0075]), wherein each chuck (1316A-B) of the plurality of chucks (1316A-B) is configured to be selectively movable between a first location and a second location in relation to the frame (1318, see Fig. 11-12 where 1316A-B can move from one location to the next around a circumference).
However Moura does not disclose each chuck is a vacuum chuck of the plurality of vacuum chucks being mounted on the frame and each having a support surface including a vacuum suction portion. 
Yan discloses chuck (34/36, Fig. 1B) is a vacuum chuck (34/36 [distal ends]/[vacuum pressure outlets]) of the plurality of vacuum chucks (34/36) being mounted on the frame (30 [hand]) and each having a support surface (top of 34) including a vacuum suction portion (36), for the purpose of securely holding a wafer in place (col. 5, lines 35-45).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vacuum chucks as taught by Yan with motivation to securely hold a wafer in place.
The apparatus of Moura in view of Yan discloses processing circuitry (controller, not shown but disclosed in para. [0078]) configured to control movements of the driver and the plurality of first and second vacuum chucks (para. [0053]).
The apparatus of Moura in view of Yan does not disclose (claim 12) and wherein the plurality of first vacuum chucks and the plurality of second vacuum chucks are configured to be moved to the second location to deviate from a path of the inspection electromagnetic wave between the wafer and the electromagnetic wave emitter, and the plurality of first vacuum chucks are configured to be moved to the first location such that the support surfaces of the plurality of first vacuum chucks are in contact with first contact regions of the rear surface of the wafer, and the plurality of second vacuum chucks are configured to be moved to the first location such that the support surfaces of the plurality of second vacuum chucks are in contact with second contact regions of the rear surface of the wafer, the first and second contact regions being different regions of the rear surface of the wafer; (claim 18) wherein the plurality of first vacuum chucks and the plurality of second vacuum chucks, in the first location, are adjacent to each other in pairs, and
each pair of vacuum chucks, of the plurality of first vacuum chucks and the plurality of second vacuum chucks, in the second location, are disposed in a direction away from the first location, and wherein the frame includes a plurality of tracks configured to enable the plurality of vacuum chucks to be movable between the first location and the second location.
Martin discloses a first and second set of chucks (1102a, 1102b, 1140, Fig. 16) appears to be coplanar with a plane on which a wafer (1106 [support wafer]) is disposed, and are selectively moved to the second location are disposed to deviate from a path; wherein the opening (opening between 1121’s, Fig. 16) defined by the frame  (1100) includes a plurality of corner regions (corners of 1100) that are exposed by the wafer (1106), and a set of chucks (1140) selectively moved to the second location are moved to one or more corner regions of the plurality of corner regions (corners of 1100); (claim 18) the chucks (1102a, 1102b, 1140) are adjacent to each other in pairs (see Fig. 16) in multiple locations, wherein the frame (1100) includes a plurality of tracks (1100) configured to enable the plurality of chucks (1102a, 1102b, 1140) to be movable between the first location and the second location (see Fig. 16), for the purpose of preventing any wafer damage (para. [0065]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selective movements and tracks as taught by Martin with motivation to prevent any wafer damage. 
Claim 15:  The apparatus of Moura in view of Yan, Martin does not explicitly disclose wherein the first contact regions and the second contact regions are disposed to be rotationally symmetrical about a central axis of the wafer (yet the regions are interpreted to be anywhere including the rotational symmetry as the driver can rotate and move, and the regions can exist if the wafer is present, Fig. 12, Moura). See 112 (b) rejection.
Claim 16:  The apparatus of Moura in view of Yan, Martin does not explicitly disclose wherein the first contact regions and the second contact regions are adjacent to each other in pairs on the rear surface of the wafer (yet the regions are interpreted to be anywhere including in pairs as the driver can rotate and move, and the regions can exist if the wafer is present, Fig. 12, Moura). See 112 (b) rejection.
Claims 19-20: (Cancelled).

Allowable Subject Matter
Claims 6, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if incorporated into the base independent claim including all of the limitations of the base claim and any intervening claims.
Claims 13, 14, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if incorporated into the base independent claim including all of the limitations of the base claim and any intervening claims.
Claims 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art discloses a wafer inspection apparatus, comprising: a support structure including a frame, the frame including a plurality of vacuum chucks, each vacuum chuck of the plurality of vacuum chucks being mounted on the frame and each vacuum chuck having a support surface including a vacuum suction portion, the support structure configured to structurally support a wafer on one or more vacuum chucks of the plurality of vacuum chucks, the frame defining an opening larger than an area of the wafer, each vacuum chuck configured to be positioned such that the support surface of the vacuum chuck is coplanar with a reference plane on which the wafer is supported by the support structure; an electromagnetic wave emitter configured to irradiate an inspection electromagnetic wave to the wafer; a sensor configured to receive the inspection electromagnetic wave from the wafer based on the inspection electromagnetic wave passing through the wafer; and a driver configured to move at least one of the electromagnetic wave emitter or the frame to change an irradiation location of the wafer. 
However the prior art fails to reasonably disclose wherein each vacuum chuck of the plurality of vacuum chucks is configured to be separated from the reference plane to descend along the frame or to be flipped downwardly in relation to the frame, as set forth in the present claims. The apparatus of Moura in view of Yan, Martin fail to disclose the limitations above. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.  This subject matter is therefore rendered allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11029256 discloses the assignee having a similar invention with frames (102, Fig. 2) and absorption portions (111, 112, 113). US 20210210365 discloses first and second conveying devices (para. [0067], Fig. 2). US 5736745 discloses a frame with sample placement portion and light collecting portion for detecting locations of contaminants (abstract, Fig. 1). US 20080318350 discloses an apparatus for inspecting wafers with a plurality of frames (140-148, Fig. 1A) wider than the wafer, wafer thickness monitors (sensors) and emitters (Fig. 1A). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718